DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant’s communication received on November 10, 2020 (“Amendment”). 
Instant publication US 20190091579 A1 is referred as “Specification” hereinafter.

Claim Status
Claims 1-8 have been canceled.
Claims 9, 14, 16, and 17 have been amended.
Claims 19-28 have been newly added.
Claims 9-28 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiving said subscription key via an input device in claims 19 and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-28 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to 
In the instant case, claims 9-16 (group I) are directed to a method (i.e. process). Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 
Claim 9 recites: 
A method of validating a gaming machine for operation, the gaming machine comprising at least display for displaying game play information, a processor configured to execute machine readable instructions fixed in a tangible medium, an input device, and a memory including a non-volatile random-access memory ("NVRAM"), the method comprising the steps of:
	obtaining, via the processor of the gaming machine, a subscription key, the subscription key comprising characters based on a subscription start date, a subscription term, a key generation date, and a cyclical redundancy check value;
	extracting, via the processor of the gaming machine, parameters from the subscription key, the parameters including the subscription start date, the subscription term, the key generation date, and the cyclical redundancy check value and storing the parameters in the NVRAM of the gaming machine;
executing, via the processor of the gaming machine, a validation process, the validation process comprising generating a local cyclical redundancy check value based on a MAC address of the gaming machine and one or more of the extracted parameters;
comparing the local cyclical redundancy check value to the cyclical redundancy check value extracted from the subscription key; and 
the processor of the gaming machine, operation of the gaming machine based upon the comparison.
	(Emphasis added on the additional element(s))
Here, the claim describes a process for permitting operation, e.g. resources, based on authentication/validation, specifically obtaining characters based on a subscription start date, a subscription term, a key generation date, and a cyclical redundancy check value, extracting the subscription start date, the subscription term, the key generation date, and the cyclical redundancy check value from the received characters and storing the extracted information; generating a local cyclical redundancy check value based on a MAC address of the gaming machine and one or more of the extracted information; comparing the generated local cyclical redundancy check value to the extracted cyclical redundancy value extracted from the subscription key; and enabling operation based upon the comparison. In other words, the claim describes a certain method of organizing human activities, e.g. providing permission on resource based on validation/authentication of an entity. The extracting of the information, generating of the local cyclical redundancy check value based on a MAC address and one or more of the extracted information, and comparing the generated value to the extracted cyclical redundancy check value also fall within the realm of abstract idea, e.g. mental activities, as these steps can be performed with human mind with pen and paper. Even if the generating of the local cyclical redundancy check value is not reasonably be able to be performed in human mind, the subject matter recites mathematical calculations. Hence, the claim recites abstract idea.
Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), a gaming machine comprising at least one game display for displaying game play information, a processor configured to execute machine readable instructions, an input device, and a memory including a non-volatile random-access memory ("NVRAM"), are recited at a high-level generality such that it amounts to no more than mere instructions 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the 
The other independent claim 22 is significantly similar to claim 9 and is representative of the gaming machine and its components for executing the functions of claim 9. As such, claim 22 is also rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claims 10, 11, 13, 14, 21, 23, and 28 further describe the abstract idea of maintaining rules and control based on subscription parameters and above mentioned abstract idea and do not recite additional element.
Claim 12 describes forcing of a cashout of credit maintained at the gaming machine when the counter reaches a zero value prior to disabling the gaming machine. This is also an abstract idea as the concept is similar to issuing credit maintained at a gaming table prior to closing of the gaming table. 
Claims 15 and 24 merely describe the nature of the subscription key, e.g. format without reciting additional element.
Claims 16-18 and 25-26 describe further abstract idea of storing of the subscription key and parameter, e.g. in a file in NVRAM. As described above, the additional element of NVRAM is recited at high level generality. Claims 17, 18, and 26 recite additional element of RAM clear function, however, the additional element is merely recited as intended use of the file, e.g. jurisdiction file, without affecting the positively recited step(s) nor the function of the processor.

As such, claims 9-28 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16-19, 21, 25 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Per claim 16, the claim recites, in part, “wherein said step of obtaining comprises the processor of the gaming machine retrieving the subscription key from a jurisdiction file with subscription parameters stored in the NVRAM.” Here, the claimed expression attempts to further describe the step of obtaining via the processor of the gaming machine a subscription key. While the Specification discloses jurisdiction file and that the jurisdiction file may include subscription parameter (see ¶0013, ¶0091, ¶0092), the Specification does not disclose that the subscription key is stored in the jurisdiction file as the claim suggests. Claim 25 include similar deficiency(s), hence is also rejected.
Claims 17, 18, and 26 are rejected as they depend on either claim 16 or claim 25.
As per claim 19, the claim recites, in part, “wherein said step of obtaining comprises receiving said subscription key via an input device of said gaming device”. The input device are described in the Specification as input buttons, plunger mechanisms, joystick, etc. (see ¶0045). Here, the Specification fails to describe how the input buttons, plunger mechanisms, and joystick may be used in receiving the subscription key(s). Claim 27 is rejected similarly as the claim include similar deficiency.
As per claims 21 and 28, the claims recite, in part, “wherein said step of enabling operation comprises said processor disabling operation of said gaming machine or one or more games presentable thereby when said local cyclical redundancy check value does not match the cyclical redundancy check .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Per claim 9, the scope of the claim is unclear. As per claim 9, the claim recites, in part, “enabling, via the processor of the gaming machine, operation of the gaming machine based upon the comparison”. In light of the description in the claim that the processor is part of the gaming machine, one of ordinary skill in the art would appreciate that the gaming machine’s operation must be enabled in order to perform the previously recited steps performed by the processor of the gaming machine. The claim, however, clearly recites as a last step that the processor of the gaming machine enables operation of the gaming machine based upon the comparison. In other words, the claim reads on gaming machine that is disabled, performing operation in order to enable the gaming machine. 
executing, via the processor of the gaming machine, a validation process, the validation process comprising generating a local cyclical redundancy check value based on a MAC address of the gaming machine and one or more of the extracted parameters; comparing the local cyclical redundancy check value to the cyclical redundancy check value extracted from the subscription key; and enabling, via the processor of the gaming machine, operation of the gaming machine based upon the comparison.” Here, one of ordinary skill would appreciate that the processor of the gaming machine executes a validation process by generating a local cyclical redundancy check value based on MAC address of the gaming machine and one or more of the extracted parameters from “executing, via the processor of the gaming machine, a validation process, the validation process comprising generating a local cyclical redundancy check value based on a MAC address of the gaming machine and one or more of the extracted parameters”. The claim, however, subsequently recites “comparing the local cyclical redundancy check value to the cyclical redundancy check value extracted from the subscription key”. Here, the scope of the claim is unclear as it is unclear as to whether there is two validations performed one involving generating of the local cyclical redundancy check value and another involving comparing the local cyclical redundancy check value to the extracted cyclical redundancy check value.
The other independent claim 22 includes similar deficiency(s) as identified above, hence is rejected similarly.
As per claims 16 and 25, the claims recite, in part, “retrieving the subscription key from a jurisdiction file with subscription parameters stored in the NVRAM”. Here, the scope of the claim is unclear. First, it is unclear what claimed element is modified by “with subscription parameters stored in the NVRAM”. Second, it is unclear as to what claimed element is modified by “stored in the NVRAM”. Furthermore, claims 16 and 25 attempt to further limit the obtaining step/function recited in the independent claim(s). The independent claims further describe that the parameters that extracted from the obtained subscription key are stored in the NVRAM of the gaming machine. Here, however, the claim recites that the subscription key is obtained by retrieving the subscription key from a jurisdiction file that contains subscription parameters which are stored in the NVRAM. The scope of the claim(s) is unclear as it is unclear why the parameters are extracted and then stored in the NVRAM when the same parameters are already stored in the NVRAM.
As per claim 18, the claim recites “wherein the RAM clear function is executed at an installation of the gaming machine”. Here, the scope of the claim is unclear as the one of ordinary skill would not be able to understand the scope of “installation of the gaming machine” as the gaming machine is a physical machine (see Fig. 1A and Fig. 1B), especially since the claim is directed to a processor of the gaming machine performing the recited step(s).
As per claim 21, the scope of the claim is unclear as the claim recites, in part, “wherein said step of enabling operation comprises said processor disabling operation of said gaming machine or one or more games presentable thereby when said local cyclical redundancy check value does not match the cyclical redundancy check value extracted from the subscription key in the comparing step.” One of ordinary skill would appreciate that the claim is attempting to further limit the step of enabling step that was received in the independent claim. The claim, however, limits the scope of enabling operation with disabling operation which are opposite in nature. 
Claim 28 is also rejected as the claim include similar deficiency(s) as described in claim 21.
The dependent claims are rejected as they depend on the claim(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 9-14, 16-19, 21-23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150242618 A1 (“Itskov”) in view of US 20060174346 A1 (“Carroll”), US 20060050688 A1 (“Panagopoulos”), and US 5,892,900 (“Ginter”).
Per claims 9, 21, 22, and 28, Itskov discloses a method of A method of validating a gaming machine for operation, the gaming machine comprising at least display for displaying game play information, a processor configured to execute machine readable instructions fixed in a tangible medium, an input device, and a memory including a non-volatile random-access memory ("NVRAM"), the method comprising the steps of:
obtaining, via the processor of the gaming machine, a subscription key (see ¶0016, providing the authorization code to the computer; ¶0020, the authorization is entered manually in the computer; ¶0032; ¶0045, the machine upon receiving the activation code will use the machine to confirm the authenticity thereof and if so confirmed will then activate the machine for use of the various programming thereof; ¶0046, the operator enters the displayed activation code into the game machine; ¶0061, authorization code is provided to the user for entering in the gaming machine)(the examiner submits that processor is inherently taught as the machine utilizes algorithms and executes programmings);
validating the subscription key (see ¶0045, the machine upon receiving the activation code will use a security algorithm associated with the machine to confirm the authenticity thereof and if so confirmed will then activate the machine for use of the various programming ¶0046, the machine confirms the code and activates or updates the machine; ¶0047, the game machines)
enabling, via the processor of the gaming machine, operation of the gaming machine based upon the validation (see ¶0041, the machine and/or one or more of the games require authorization before the machine or game will operate in a particular mode or capability);
disabling operation of said gaming machine or one or more games presentable thereby when the validation fails (see ¶0041, the machine and/or one or more of the games require authorization before the machine or game will operate in a particular mode or capability). 
Itskov does not specifically teach that the subscription key comprises characters based on a subscription start date, a subscription term, a key generation data, and a cyclical redundancy check value, extracting, via the processor of the gaming machine, parameters from the subscription key, the parameters including the subscription start date, the subscription term, the key generation date, and the cyclical redundancy check value and storing the parameters in the NVRAM of the gaming machine, executing via the processor of the gaming machine a validation process comprising generating a local cyclical redundancy check value based on a MAC address of the gaming machine and one or more of the extracted parameters, and comparing the local cyclical redundancy check value to the cyclical redundancy check value extracted from the subscription key, and enabling/disabling via the processor of the gaming machine operation of the gaming machine based upon the comparison. Carroll, however, teaches in its background that it was known before the effective filing date of instant application: a subscription key, e.g. license key, comprising parameters such as MAC address of a computer, other pertinent information like the licensing term, a checksum, etc., extracting the parameters from the subscription key via the processor, executing a validation process via the processor based on extracted parameters, and validating the subscription key validating the subscription key by validating the checksums, digital signatures and key information extracted from the subscription key (e.g. generating ¶0013, the software manufacturer encodes information into a proprietary format to create a random-appearing sequence of digits; ¶0014, the current state of the art … encode the IP address, NetBIOS name, MAC address, or another identifier of the computer on which the software is to be used. Other pertinent information may also be included in the license key, such as usage information like the duration of the license, the number of permitted users, the number of permitted transactions, etc. Additionally, a checksum may be included in a license key; ¶0016, in key-verification, the software requires the user to enter the license key … any checksums are checked, and the key information is decoded and verified. In general, the goal here is to confirm that the software is in fact running on the appropriate computer and, to the extent practical, that is running within the scope of the granted license; ¶0017, If the software determines that it is being run in violation (breach) of the license, it may take various actions. One such action, termed by some software licensing professionals the "brick wall" approach, is for the software to simply stop executing. Another such action, often termed the "speed bump" approach, is for the software to inform (e.g., "nag") the user that the software is being used improperly. The speed bump approach is sometimes configured to escalate into the brick wall approach)(the examiner submits that in order to validate the checksum and/or digital signature, the Carroll necessarily has to generate the checksum and/or digital signature, e.g. hash, of the received key that includes the MAC address and other parameters). Hence, as Itskov generally discloses confirming the key and controlling the operations of the gaming machine based on the key, it would have been obvious to one of ordinary skill in the art of data security to substitute one known element for another for technique in authenticating the key, and further it would take no more than ordinary creativity for a person of ordinary skill to use technique available, i.e. checksum, as a In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the known technique of controlling the operation of processor based machine as taught in the background of Carroll to the operation of processor based gaming machine of Itskov as the invention enhances the security of the invention by  confirming that the software/operation is in fact running on the appropriate processor based device and, to the extent practical, that it is running within the scope of the granted license (see Carroll: ¶0016).
The combination of Itskov and Carroll does not specifically teach that the subscription key comprises characters based on a subscription start date and a key generation date. However, as Carroll generally teaches including pertinent information, it would have been obvious to one of ordinary skill in the art to include any known information, including the subscription start data (e.g. start date of the licensing) and the key generation date, as information includes in the key of the Carroll (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). The applicant is reminded that the description of key, e.g. what is included, represents non-functional descriptive material that do not move to distinguish over prior art.
While Carroll teaches performing checksum and/or digital signature validation of the received key and that the received key includes controlling parameters, e.g. usage limitation information, and MAC address, the combination of Itskov and Carroll does not specifically teach that the checksum and/or digital signature include cyclical redundancy check value. Panagopoulos, however, teaches performing a validation process via a processor (controller 114) in generating a local cyclical redundancy check value based on a MAC address and one or more of the extracted parameters in the received ¶0043, retrieves a MAC address, preforms 32-bit CRC on the MAC address, and the computed CRC is compared with the CRC received). Hence, as Carroll generally discloses validation of the key utilizing checksum, it would have been obvious to one of ordinary skill in the art of data security to substitute one known element for another for technique in validation the key, and further it would take no more than ordinary creativity for a person of ordinary skill to use technique available, i.e. CRC, as a checksum in validating the key as disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
Lastly, the combination of Itskov, Carroll, and Panagopoulos does not specifically teach that the extracted parameters are stored in the NVRAM. However, Ginter discloses that it was known before the effective filing date of the invention that gaming machines are fitted with NVRAM and that information is stored in the NVRAM (see col. 62, lines 31-50, game players, any devices containing one or more microcomputers and/or microcontrollers and/or CPU; col. 65, lines 50-55, game devices; col. 71, lines 27-50, storing information on NVRAM). Hence, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention in applying the technique of storing information in NVRAM as taught by Ginter to the extract parameters of combination of Itskov, Carroll, and Panagopoulos as the “data should not be lost in a power down or power fail mode” (see Ginter col. 71, lines 42-43).
In further reference to claim 22, Itskov teaches a gaming machine comprising: at least one display for displaying game play information (see ¶0052; ¶0065; ¶0071, displayed; claim 14); a processor (see ¶0023, a machine having a computer, a memory storage arrangement and programming for allowing said machine to function for a specific use according to the present invention)(the examiner ¶0023; claim 10) while Ginter teaches at least one memory including NVRAM (see col. 62, lines 31-50, game players, any devices containing one or more microcomputers and/or microcontrollers and/or CPU; col. 65, lines 50-55, game devices; col. 71, lines 27-50, storing information on NVRAM).

The applicant asserts that Itskov describe a gaming machine that is offline and typically does not include an active online communication function, which would indicate that Itskov’s gaming machine does not even have a MAC address. The examiner respectfully disagrees. While Itskov describes that the casino machines 100 that are offline machines and are not designed or required to communicate online with the remote casino server website, this does not exclusively exclude that the machine is not fitted with a communication device assigned with MAC address. For example, just because a standalone computer is offline does not exclude the standalone computer to be fitted with a communication device assigned with MAC address.
In response to applicant's arguments against the references individually (see page 17 of the Amendment regarding Itskov does not describe how it confirms the activation code), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to the applicant’s argument that Carroll does not describe how the checksums are generated or checked (see page 17 of the Amendment), the examiner submits that in light of the disclosure of Carroll that attempts to validate the key using checksum and/or digital signature, one of ordinary skill in the art would appreciate that the checksum and/or hashing of the key content would be necessarily taught and one of ordinary skill would certainly appreciate that a reverse engineering has to 
In response to the applicant’s argument that the Carroll teaches away from utilizing the MAC address (see pages 17-18 of the Amendment), this is found to be unpersuasive as the background clear describe the current state of art that utilizes computer’s identifier(s) including MAC address (see ¶0014).
In response to applicant's arguments against the references individually (see pages 18-19 of the Amendment regarding Panagopoulos), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the technique that was relied in the office action from Panagopoulos is a technique of CRC and utilizing CRC in validation. The other technique of generating checksum/hash using MAC address and parameters included in the key is relied upon Carroll and the validation by the gaming machine is relied on Itskov and/or Carroll. 

As per claim 10, Itskov does not specifically teach setting a counter based on the subscription term and decrementing the counter based on a predetermined time interval. Ginter, however, teaches setting a counter based on the subscription term and decrementing the counter based on a predetermined time interval (see col. 150, line 60-col. 151, line 36; col. 188, lines 31-34; col. 215, lines 15-16). 
As per claim 11, Ginter teaches utilizing counter in controlling licensing as described in claim 10. Ginter does not specifically teach disabling the gaming machine. However, as Itskov is generally directed to controlling of the gaming machine for a particular period of time (see ¶0005, ¶0047), it would have been obvious to one of ordinary skill in the art to render the gaming machine inactive once the counter (e.g. licensing term) has been exhausted. Furthermore, Carroll in its background discloses brick wall ¶0017). Hence, as Ginter teaches utilizing counter in controlling licensing, it would have been obvious to one of ordinary skill in the art to include any known type of approaches, including “brick wall” approach in Carroll, as approaches in Ginter (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
As per claim 12, the combination of Itskov, Carroll, Panagopoulos, and Ginter does not specifically teach forcing a cashout of credits maintained at the gaming machine when the counter reaches a zero value prior to disabling the gaming machine. However, as Itskov teaches cashout (see ¶0079; ¶0090; ¶0109; ¶0114-¶0120) and Itskov further teaches rendering the game machine inactive (see ¶0005, ¶0047), it would have been obvious to one of ordinary skill in the art to force a cashout of credits maintained at the gaming machine when the counter reaches a zero value prior to disabling the gaming machine as it enhances the usability of the invention by allowing the player to cashout prior to disabling the gaming machine and ensuring that the player is receives the rightful credit.
As per claim 13, Ginter teaches displaying a remaining time on a gaming machine display based on the counter (see Fig. 72D).
As per claims 14 and 23, Itskov further teaches receiving a second subscription key via the input device, the second subscription key (see ¶0052, new authorization code must be entered). The combination of Itskov, Carroll, Panagopoulos, Ginter does not specifically teach that the subscription key comprises characters based on a start date after the subscription term of subscription key expires. However, as Carroll generally teaches including pertinent information, it would have been obvious to one of ordinary skill in the art to include any known information, including the a start date of the new lease term after the expiration of the first, as information includes in the key of the Carroll (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). The applicant is reminded that the description of key represents non-functional descriptive material that do not move to distinguish over prior art. The combination of Itskov, Carroll, Panagopoulos, and Ginter does not specifically teach storing the second subscription key in the memory as a future subscription key. However, as Itskov generally teaches storing information on the gaming machine (see ¶0066), it would have been obvious to one of ordinary skill in the art before the effective filing date of instant claimed invention to store any known information, including the second subscription key.
As per claims 16 and 25, Ginter further teaches wherein obtaining comprises the processor of the gaming machine retrieving subscription key (e.g. information) from a jurisdiction file with parameters stored in the NVRAM (see col. 21, lines 14-20, NVRAM for resistance to tampering; col. 70, lines 54-65, load modules and functions could also be stored in NVRAM; col. 71, lines 27-50; col. 113, lines 35-38, task manager and other information loaded into NVRAM; col. 128, lines 59-61, such parameters may be stored in secure memory (e.g. within the NVRAM); col. 132, lines 4-7, for all frequently updatable items can be kept in protected memory such as NVRAM).
As per claims 17, 18, and 26, the combination of Itskov, Carroll, Panagopoulos, and Ginter does not specifically teach wherein the jurisdiction file is updated during a RAM clear function wherein the RAM clear function is executed at an installation of the gaming machine. However, the claimed limitation of “wherein the jurisdiction file is updated during a RAM clear function wherein the RAM clear function is executed at an installation of the gaming machine” merely describe intended use of the jurisdiction file, hence do not move to distinguish over prior art as the description does not affect the step of obtaining by retrieving would be performed nor the function of obtaining by retrieving the subscription key.
As per claims 19 and 27,  Itskov further teaches wherein said step of obtaining comprises receiving said subscription key via an input device of said gaming machine (see ¶0020, the authorization ¶0032; ¶0041, input arrangement such as touch screen; ¶0061, authorization code is provided to the user for entering in the gaming machine).

Claims 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Itskov”, “Carroll”, “Panagopoulos”, and “Ginter” as applied in claims 9 and 22 above, in further view of US 20090150865 A1 (“Young”).
As per claims 15 and 24, while Itskov further teaches wherein the subscription key is a string (see ¶0020; ¶0041; ¶0054; ¶0061) and Carroll further teaches wherein the subscription key is a string (see ¶0015-¶0016), Itskov and Carroll do not specifically teach that the subscription key is in hexadecimal format. Young, however, teaches that utilizing hexadecimal format on key, e.g. activation key, was known before the effective filing date of instant claimed invention (see ¶0082; Fig. 5). Hence, as Itskov and Carroll teach wherein the subscription key is a string, it would have been obvious to one of ordinary skill in the art to utilize any known format, e.g. hexadecimal, as format used in Itskov and Carroll. See (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Itskov”, “Carroll”, “Panagopoulos”, and “Ginter” as applied in claim 19 above further view of “Young” and US 20040168111 A1 (“Arnold”).
As per claim 20, while Itskov further teaches wherein the subscription key is a string (see ¶0020; ¶0041; ¶0054; ¶0061) and Carroll further teaches wherein the subscription key is a string (see ¶0015-¶0016), Itskov and Carroll do not specifically teach that the subscription key is in hexadecimal format. Young, however, teaches that utilizing hexadecimal format on key, e.g. activation key, was known before the effective filing date of instant claimed invention (see ¶0082; Fig. 5). Hence, as Itskov and In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
Furthermore, the combination of Itskov, Carroll, Panagopoulos, Ginter and Young does not specifically teach wherein said input device comprises a touch-screen hexadecimal keypad displayed on said at least one display of said gaming machine. Arnold, however, discloses a GUI that comprises hexadecimal keypad icon operable for the user to entering hexadecimal values on processor based device (see Fig. 5, ¶0055, hexadecimal keypad; claim 14). Hence, as the combination of Itskov, Carroll, Panagopoulos, Ginter and Young teaches receiving said subscription key via an input device of said gaming machine wherein the subscription key is hexadecimal, it would have been obvious to one of ordinary skill in the art to utilize any known input device, including the GUI that comprise hexadecimal keypad icon as taught by Arnold, as input device disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

Response to Argument(s)
101
In arguing that claim 9 covers eligible subject matter, the applicant asserts that “claim 9, as amended, includes features that ‘apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception’ and the  comprises an improvement in the field of gaming and associated gaming machine technology” (see pages 11-12 of the Amendment). The examiner respectfully disagrees. First, the examiner submits that 

    PNG
    media_image1.png
    694
    1521
    media_image1.png
    Greyscale

Here, the examiner submits that while the background section describes problems regards to managing multiple gaming machines operated at multiple locations, the problems that are described in not specific as to what the applicant describes in the amendment. For example, the background of the invention identifies problems including: 1) it is tedious and difficult to keep track of the various contract types and lengths, as well as ,which machines are covered by which contracts and 2) gaming machine manufactures also must guard against copying of gaming software, attempted modifications to gaming machines to work around access control, and other means utilized by certain parties seeking to tamper with or alter gaming machine software (see ¶0005 Specification).
First, the examiner submits that while the Specification discloses the specific problems, there does not appear to be a technical explanation as to how to implement the solution. Furthermore, the claim itself does not reflect the improvement that addresses the problems as identified, rather describe abstract idea of authentication and providing access based on authentication. The gaming machine and the processor of the gaming machine are recited at high level generality that it amounts to mere adding 
The applicant further asserts that claim 9 clearly recites “significantly more” than the broad concept of validating, but links a unique validation method to the control/operation of a gaming machine (see page 14 of the Amendment). The examiner respectfully disagree as the claim 9 merely attempts to apply the abstract idea, e.g. combination of certain methods of organizing human activities and/or mental activities, specifically authentication based permission, on a gaming machine. The processor/microprocessor that performs the step(s) are merely generic processor (see Fig. 1B). 
112(a) and 112(b)
The claims remain rejected under 112(a) and 112(b) for the reasons outlined above.
103
The applicant asserts that Itskov describe a gaming machine that is offline and typically does not include an active online communication function, which would indicate that Itskov’s gaming machine does not even have a MAC address. The examiner respectfully disagrees. While Itskov describes that the casino machines 100 that are offline machines and are not designed or required to communicate online with the remote casino server website, this does not exclusively exclude that the machine is not fitted with a communication device assigned with MAC address. For example, just because a standalone computer is offline does not exclude the standalone computer to be fitted with a communication device assigned with MAC address.
In response to applicant's arguments against the references individually (see page 17 of the Amendment regarding Itskov does not describe how it confirms the activation code), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

In response to the applicant’s argument that the Carroll teaches away from utilizing the MAC address (see pages 17-18 of the Amendment), this is found to be unpersuasive as the background clear describe the current state of art that utilizes computer’s identifier(s) including MAC address (see ¶0014).
In response to applicant's arguments against the references individually (see pages 18-19 of the Amendment regarding Panagopoulos), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the technique that was relied in the office action from Panagopoulos is a technique of CRC and utilizing CRC in validation. The other technique of generating checksum/hash using MAC address and parameters included in the key is relied upon Carroll and the validation by the gaming machine is relied on Itskov and/or Carroll. 
The rejection(s) have been updated with the claim amendment(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090089881 discloses storing of start date in an activation code for software licensed product or license itself;
US 20160063873 discloses including metadata in the activation code that can be verified;
US 20020169625 discloses a license key that comprises information pertaining to all of parameters of the license.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN S KIM/Primary Examiner, Art Unit 3685